DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 07/28/2021 has been entered. Claims 1-20 are pending and addressed below.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 1 of U.S. Patent No. 10951512. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the patent No. 10951512.
Instant claim 1 is broader than the patent claim 1 because patent claim has further limitations.
Therefore, patent claim 1 is in essence a “species” of the generic invention of instant claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.
Same rejection applies to Instant independent Claim 12 over Patent independent Claim 10 of U.S. Patent No. 10951512.
Same rejection applies to Instant dependent claims 2-5 over Patent dependent Claims 2-5, respectively, 7-10 over 6-9, respectively, 13-15 over 11-13, respectively, 16 over 14, 17 over 16, 18 over 15 and 20 over 17.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff Benjamin L. et al IDS Ref US 20170126552, hereinafter Pfaff, in view of GAREAU; Sebastien et al US 20180034573 A1, hereinafter Gareau.
Regarding claims 1 and 12, Pfaff teaches, a data forwarding method / data forwarding device, comprising: 
determining, according to a preconfigured mapping relationship between at least one logical ingress port and at least one logical egress port, a first logical egress port corresponding to the first logical ingress port, wherein the at least one logical ingress port comprises the first logical ingress port (Pfaff: Fig. 7 “Pipeline Table”; [0056] “For instance, the logical pipeline information may tell a MFE to which logical port a packet should be forwarded”, [0058] “The local agents can then use these logical pipeline table records to generate forwarding data (e.g., OpenFlow flow entries) useable by their respective MFEs.”, [0082] “the set of rules for flow entry generation specify how to generate flow entries using the physical network and binding data (e.g., for mapping physical ingress ports to logical ingress ports, mapping logical egress ports to physical destinations,...”, [0088] “the local controller agent generates a flow entry for mapping packets received through that physical interface to the corresponding logical ingress port, and for mapping packets sent to the logical port (as an egress port) to the physical interface”, [0074] “These actions may include... outputting a packet to a port”, cited paras teaching the forwarding device forwards packets received in a logical ingress port to an egress logical port using an established forwarding data), 
While teaching receiving and sending data stream between ingress and egress physical interfaces corresponding to logical ingress and egress ports (see Pfaff [42], Figs. 1-2), Pfaff does not expressly teach, obtaining a first data unit sequence stream by using at least one timeslot of at least one physical ingress interface corresponding to a first logical ingress port, and sending the first data unit sequence stream by using at least one timeslot of at least one physical egress interface corresponding to the first logical egress port.
However, in the same field of endeavor, Gareau teaches, obtaining a first data unit sequence stream by using at least one timeslot of at least one physical ingress interface corresponding to a first logical ingress port, and sending the first data unit sequence stream by using at least one timeslot of at least one physical egress interface corresponding to the first logical egress port (Gareau: Figs. 1, 2A; Abstract, [54], [132]-[137], teaching switching is done on received logical data streams (i.e. ports) in a TDM (i.e. timeslot) manner on the physical interface, in a Flexible Ethernet (FlexE) switch, in line with the Spec).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfaff’s method/device to include using timeslot of the physical interface for ingress and egress data stream reception and transmission.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a Flexible Ethernet switching system and method for enhanced switching of ethernet traffic (Gareau: [2]-[6]).
With respect to claim 12, Pffaf further teaches, a data forwarding device, comprising a first logical ingress port, a first logical egress port and a mapping relationship controller (Pfaff: Fig. 14).
Regarding claims 2 and 13, Pfaff, in view of Gareau, teaches the method/device, as outlined in the rejection of claims 1 and 12.
Pfaff further teaches, wherein the mapping relationship between the at least one logical ingress port and the at least one logical egress port comprises at least one of the following mapping relationships: 
a one-to-one mapping relationship between a logical ingress port in the at least one logical ingress port and a logical egress port in the at least one logical egress port (Pfaff: Fig. 7 “Pipeline Table”; [0056] “For instance, the logical pipeline information may tell a MFE to which logical port a packet should be forwarded”. This satisfies “at least one of” criteria),
 a one-to-many mapping relationship between a logical ingress port in the at least one logical ingress port and a plurality of logical egress ports in the at least one logical egress port; or 
a many-to-one mapping relationship between a plurality of logical ingress ports in the at least one logical ingress port and a logical egress port in the at least one logical egress port.
Regarding claims 3 and 14, Pfaff, in view of Gareau, teaches the method/device, as outlined in the rejection of claims 1 and 12.
Gareau further teaches, wherein a physical interface corresponding to each logical ingress port in the at least one logical ingress port and a physical interface corresponding to each logical egress port in the at least one logical egress port are the following types of interfaces: 
an optical transport network (OTN) interface, a flexible optical transport network (FlexOTN) interface, an Ethernet interface, a flexible Ethernet (FlexE) interface, a common public radio interface (CPRI), a synchronous digital hierarchy (SDH) interface, a fiber channel (FC) interface, or an infinite bandwidth (InfiniBand) interface (Gareau: [2], Fig. 2A, teaches FlexE interface. This satisfies “at least one of” criteria).
Regarding claims 4 and 15, Pfaff, in view of Gareau, teaches the method/device, as outlined in the rejection of claims 1 and 12.
Gareau further teaches, wherein the at least one first data unit comprises at least one of the following data units: an OTN data unit, a FlexOTN data unit, an Ethernet packet data unit, a FlexE packet data unit, a CPRI data unit, a synchronous digital hierarchy SDH data unit, an FC data unit, or an InfiniBand data unit (Gareau: [2], Fig. 2A, teaches FlexE packets. This satisfies “at least one of” criteria).
Regarding claim 11, Pfaff, in view of Gareau, teaches the method, as outlined in the rejection of claim 1.
Gareau further teaches, wherein the first data unit sequence stream further comprises at least one idle unit (Gareau: Fig. 2A, [40] “idle insert/delete”).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Gareau, and further in view of Varadarajan Badri et al (US 9231721 in IDS), hereinafter Varadarajan.
Regarding claims 5 and 16, Pfaff, in view of Gareau, teaches the method/device, as outlined in the rejection of claims 1 and 12.
Pfaff and Gareau do not expressly teach, wherein a total bandwidth of the at least one first data unit in the first data unit sequence stream is less than or equal to a saturation bandwidth of the first logical ingress port and is less than or equal to a saturation bandwidth of the first logical egress port.
However, in the same field of endeavor, Varadarajan teaches, wherein a total bandwidth of the at least one first data unit in the first data unit sequence stream is less than or equal to a saturation bandwidth of the first logical ingress port and is less than or equal to a saturation bandwidth of the first logical egress port (Varadarajan: Col. 3, lines 15-18 “A client input data rate is determined that is sufficient to meet a minimum communication threshold, and a rate-adaptive OTUk frame format is determined sufficient to carry the client input data rate.”, teaching inherently that ingress and rate-adapted egress data rate is less than or equal to the input and output saturation bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfaff’s method/device to include that data rate is less than or equal to the port bandwidth.
This would have been obvious because it would motivate one of ordinary skill in the art to adapt data rate to varying channel capacity so that channel capacity of an OTN link could be more efficiently utilized (Varadarajan: Col. 2, lines 56-57, 61-67).

Claims 6-8, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Gareau, and further in view of Li Jianchang et al (US 20070211750 in IDS), hereinafter Li.

Regarding claims 6 and 17, Pfaff, in view of Gareau, teaches the method/device, as outlined in the rejection of claims 1 and 12.
Pfaff and Gareau do not expressly teach, wherein before the sending the first data unit sequence stream by using the at least one timeslot of the at least one physical egress interface corresponding to the first logical egress port, the method comprises: adjusting a quantity of idle units in the first data unit sequence stream, so that a rate of an adjusted first data unit sequence stream matches a rate of the first logical egress port.
However, in the same field of endeavor, Li teaches, wherein before the sending the first data unit sequence stream by using the at least one timeslot of the at least one physical egress interface corresponding to the first logical egress port, the method comprises: adjusting a quantity of idle units in the first data unit sequence stream, so that a rate of an adjusted first data unit sequence stream matches a rate of the first logical egress port (Li: [0043] “with deletion of the invalid code between data units, the rate of the output data is matched to the data rate of a payload in the OTN”, [0044] “the deleted invalid code is the Ldldle”, teaching matching the rate with OTN by adjusting idle code (i.e. units)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfaff and Gareau’s method/device to include adjusting idle units to the egress port.
This would have been obvious because it would motivate one of ordinary skill in the art to implement traffic transport with guaranteed efficiency and quality by rate-matching implemented upon mapping (Li: [0025]).
Regarding claims 7 and 18, Pfaff, in view of Gareau and Li, teaches the method/device, as outlined in the rejection of claims 6 and 17.
Li further teaches, wherein the first data unit sequence stream is an encoded data unit sequence stream (Li: Fig 1 S120, [0039] Since a data unit is usually encoded (e.g. 4B/5B -encoded, 8B/10B -encoded, 64B/66B -encoded, etc.) prior to entering a transport channel, the output data refers to the encoded data”, teaching data is encoded when transmitted, therefore, data stream is received encoded),
wherein the adjusting the quantity of idle units in the first data unit sequence stream comprises: 
decoding the first data unit sequence stream (Li: Fig 1 S120, [0039] Since a data unit is usually encoded (e.g. 4B/5B -encoded, 8B/10B -encoded, 64B/66B -encoded, etc.) prior to entering a transport channel, the output data refers to the encoded data”, teaching data stream is sent encoded, therefore, decoding will be done on the received data stream), 
adjusting a quantity of idle bytes in a decoded first data unit sequence stream, so that the rate of the adjusted first data unit sequence stream matches the rate of the first logical egress port (Li: [0043] “with deletion of the invalid code between data units, the rate of the output data is matched to the data rate of a payload in the OTN”, [0044] “the deleted invalid code is the Ldldle”, teaching matching the rate with OTN by adjusting idle code), and 
encoding the adjusted first data unit sequence stream (Li: Fig 1 S120, [0039] Since a data unit is usually encoded (e.g. 4B/5B -encoded, 8B/10B -encoded, 64B/66B -encoded, etc.) prior to entering a transport channel, the output data refers to the encoded data”, teaching data is encoded when transmitted), and 
wherein the sending the adjusted first data unit sequence stream by using the first logical egress port comprises: 
sending an adjusted and encoded first data unit sequence stream by using the first logical egress port (Li: Fig. 7, Input Port, Exchanger Switch, Output Port; [0039], [0043]).

Regarding claims 8 and 19, Pfaff, in view of Gareau and Li, teaches the method/device, as outlined in the rejection of claims 6 and 17.
Li further teaches, wherein the first data unit sequence stream is an encoded data unit sequence stream (Li: Fig 1 S120, [0039] Since a data unit is usually encoded (e.g. 4B/5B -encoded, 8B/10B -encoded, 64B/66B -encoded, etc.) prior to entering a transport channel, the output data refers to the encoded data”, teaching data is encoded when transmitted, therefore, data stream is received encoded), and 
wherein the adjusting the quantity of idle units in the first data unit sequence stream comprises: 
adjusting a quantity of encoded idle code elements in the first data unit sequence stream, so that the rate of the adjusted first data unit sequence stream matches the rate of the first logical egress port (Li: [0043] “with deletion of the invalid code between data units, the rate of the output data is matched to the data rate of a payload in the OTN”, [0044] “the deleted invalid code is the Ldldle”, teaching matching the rate with OTN by adjusting idle code).
Regarding claim 10, Pfaff, in view of Gareau and Li, teaches the method, as outlined in the rejection of claim 6.
Li further teaches, wherein the adjusting the quantity of idle units in the first data unit sequence stream comprises: 
when the first data unit sequence stream comprises an idle unit, increasing or decreasing the quantity of idle units in the first data unit sequence stream (Li: [0043] “with deletion of the invalid code between data units, the rate of the output data is matched to the data rate of a payload in the OTN”, [0044] “the deleted invalid code is the Ldldle”, teaching matching the rate with OTN by deleting idle code. This satisfies “or” criteria), or 
when the first data unit sequence stream comprises no idle unit, increasing the quantity of idle units in the first data unit sequence stream.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff in view of Gareau, and further in view of Jin Zhaohu et al (IDS Ref US 20090300233), hereinafter Jin.
Regarding claims 9 and 20, Pfaff, in view of Gareau, teaches the method/device, as outlined in the rejection of claims 1 and 12.
Pfaff further teaches, wherein the method further comprises: 
obtaining a second data unit sequence stream by using a second logical ingress port, wherein the second data unit sequence stream comprises at least one second data unit, and each second data unit in the at least one second data unit comprises forwarding decision-making reference information (Pfaff: Fig. 6 and 7, teaching forwarding device having multiple (e.g. second) logical ports with second data unit streams), 
determining, according to the forwarding decision-making reference information, a second logical egress port corresponding to each second data unit in the at least one second data unit, sending the second data unit in the second data unit sequence stream by using the second logical egress port (Pfaff: [0058] “The local agents can then use these logical pipeline table records to generate forwarding data (e.g., OpenFlow flow entries) useable by their respective MFEs.”, [0088] “the local controller agent generates a flow entry for mapping packets received through that physical interface to the corresponding logical ingress port, and for mapping packets sent to the logical port (as an egress port) to the physical interface”, teaching the forwarding device forwards packets received in a logical ingress port to an egress logical port (e.g. second) using an established forwarding data). 
Pfaff and Gareau do not expressly teach, caching each second data unit into a cache queue of the corresponding second logical egress port.
However, in the same field of endeavor, Jin teaches, caching each second data unit into a cache queue of the corresponding second logical egress port (Jin: [0087] “The present invention is applicable to data forwarding devices, such as switches”, [0109] “Step 106: processes the data to be sent on the current data output interface, puts it to the cache queue of the interface”, teaching caching data in the cache queue of a corresponding output interface of a forwarding device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfaff and Gareau’s method/device to include that data unit is cached into a cache queue of the corresponding egress port.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a precise data output control by using use tokens to represent idle bits in the cache queue of a data output interface (Jin: [0074]).





















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldberg, U.S. Publication No. 20050185643- Fast Rerouting Of Traffic In A Circuit Switched Mesh Network, Claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472